Exhibit 10.84

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of October 26, 2018 (the
“Effective Date”), by and between Rockwell Medical, Inc., a Michigan corporation
(the “Company”), and Angus Smith (“Executive”), subject to the terms and
conditions defined in this Agreement.

 

WHEREAS, the Company and Executive desire that Executive be employed by the
Company to act as the Company’s Chief Financial Officer, subject to the terms
and conditions set forth in this Agreement.  Executive’s employment shall also
be subject to such policies and procedures as the Company may from time to time
implement;

 

NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and Executive hereby agree as follows:

 

1.                                      Certain Definitions.  Certain
definitions used herein shall have the meanings set forth on Exhibit A attached
hereto.

 

2.                                      Executive’s Duties and Obligations.

 

(a)                                 Duties; Start Date.  Executive shall serve
as the Company’s Chief Financial Officer.  Executive shall report to the Chief
Executive Officer of the Company and shall have such duties and responsibilities
as are customarily associated with such position. Executive’s employment
hereunder is expected to commence on or about 30 days from your acceptance of
this Agreement (such date of commencement being referred to herein as the
“Commencement Date”).

 

(b)                                 At-Will Employment.  Executive’s employment
shall be on an at-will basis, meaning that either party may terminate this
employment arrangement at any time and without cause.  The term of this
Agreement shall be from the Effective Date through the applicable date of
termination (the “Term”).  On the date of termination of employment, Executive
acknowledges that he shall immediately be deemed to have resigned all employment
and related job duties and responsibilities with the Company, including, without
limitation any and all positions on any committees or boards of the Company or
any affiliated company.  Executive agrees to sign all reasonable documentation
evidencing the foregoing as may be presented to Executive for signature by the
Company.

 

(c)                                  Confidential Information and Inventions
Matters.  In consideration of the covenants contained herein, Executive has
executed and agrees to be bound by the Company’s form of Employee
Confidentiality, Assignment of Inventions, Non-Interference and Non-Competition
Agreement (the “Confidentiality Agreement”), a form of which is attached to this
Agreement as Exhibit B.  Executive shall comply at all times with the terms and
conditions of the Confidentiality Agreement and all other reasonable policies of
the Company governing its confidential and proprietary information.  In the
event that Executive breaches any provisions of this Agreement or the
Confidentiality Agreement, or there is a threatened breach thereof, then, in
addition to any other rights which the Company may have, the Company shall be
entitled, without the posting of a bond or other security, to injunctive relief
to enforce the restrictions

 

--------------------------------------------------------------------------------



 

contained therein.  In the event that an actual proceeding is brought in equity
to enforce the provisions of this Agreement or the Confidentiality Agreement,
Executive shall not assert as a defense that there is an adequate remedy at law,
nor shall the Company be prevented from seeking any other remedies which may be
available.

 

3.                                      Devotion of Time to Company’s Business.

 

(a)                                 Full-Time Efforts.  During Executive’s
employment with the Company, Executive shall devote substantially all of
Executive’s business time, attention and efforts to the proper performance of
Executive’s implicit and explicit duties and obligations hereunder to the
reasonable satisfaction of the Company.

 

(b)                                 No Other Employment.  During Executive’s
employment with the Company, Executive shall not, except as otherwise provided
herein, directly or indirectly, render any services of a commercial or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of the Chief
Executive Officer; provided, however, that it shall not be a violation or breach
of this Agreement for Executive to (i) accept speaking or presentation
engagements in exchange for honoraria; (ii) serve on boards of charitable
organizations or participate in charitable, educational, religious or civic
activities; (iii) attend to his and his family’s personal affairs; or (iv) own
no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange, so long as such
activities are not adverse to the Company’s interests and do not materially
interfere with the performance of Executive’s duties hereunder.

 

4.                                      Compensation and Benefits.

 

(a)                                 Base Compensation.  During the Term, the
Company shall pay to Executive base annual compensation (“Base Salary”) of
$400,000 ($33,333 monthly), payable in accordance with the Company’s regular
payroll practices and less all required withholdings benefits as hereinafter set
forth in this Section 4.  Executive’s Base Salary shall be reviewed annually and
may be increased based on an assessment of Executive’s performance, the
performance of the Company, inflation, the then prevailing salary scales for
comparable positions and other relevant factors; provided, however, that any
increase in Base Salary shall be solely within the discretion of the
Compensation Committee of the Company’s Board of Directors (the “Board”). 
Executive’s Base Salary shall not be subject to reduction from the level set
forth above, other than pursuant to a salary reduction program of general
application to employment contract executives of the Company.

 

(b)                                 Bonuses.

 

(i)                                     Sign-on Bonus. Following the
Commencement Date, the Company will pay Executive a sign-on bonus in the
aggregate amount of $125,000, payable in two installments of $62,500, with the
first installment payable within 30 days from the Commencement Date and the
second installment payable no later than January 31, 2019 (collectively, the
“Sign-on Bonus”). In the event of a termination of Executive’s employment within
12 months from the Commencement Date either: (x) by the Company for Cause, or
(y) by Executive without Good Reason, then the Executive will repay a pro-rated
portion of the Sign-on Bonus within 30 days

 

2

--------------------------------------------------------------------------------



 

from his termination of employment.  The pro-rated portion of the Sign-on Bonus
to be repaid shall be equal to $125,000, multiplied by a fraction, the numerator
of which shall equal the number of days measured from the date Executive’s
employment terminates through the first anniversary of the Commencement Date and
the denominator of which shall equal 365.

 

(ii)                                  Annual Bonus.  During the Term and
commencing in 2019, Executive shall be eligible for year-end bonuses, which may
be paid in either cash or equity, or both (any such bonus an “Annual Bonus”), in
a target amount equal to 50% of Executive’s Base Salary, as then in effect (the
“Target Bonus”), as may be awarded pursuant to any annual executive bonus plan
and related corporate goals approved solely at the discretion of the
Compensation Committee of the Board.  Any such Annual Bonus shall contain such
rights and features as are typically afforded to other contract executives of
the Company. To be eligible to receive an Annual Bonus, the Executive must be
employed by the Company on the date on which such bonuses are paid.

 

(c)                                  Long-Term Incentive Grants.  As of the
Commencement Date, the Executive will be awarded the following equity awards
under the Company’s 2018 Long Term Incentive Plan (the “Plan”). Such awards will
be subject in all respects to the terms and conditions of the Plan and the forms
of award agreement adopted by the Board for use thereunder.

 

(i)                                     Initial Option Grant.  On the
Commencement Date, Executive shall be awarded an option to purchase up to
333,333 shares of common stock (the “Option”). The Option will have an exercise
price equal to the closing price of the Company’s common stock on the
Commencement Date and will vest and become exercisable with respect to one-third
of the underlying shares on each of the first three anniversaries of the
Commencement Date so that the Option is fully vested and exercisable on the
third anniversary of the Commencement Date, subject to the Executive’s continued
service through each applicable vesting date.

 

(ii)                                  Initial RSU Grant.  On the Commencement
Date, Executive shall be awarded a restricted stock unit representing the right
to receive up to 166,667 shares of common stock, subject to the time and
performance-based vesting criteria set forth below (the “RSU”).  The RSU shall
vest, and the underlying shares shall be delivered, upon satisfaction of time
and performance-based vesting criteria to be mutually agreed upon between
Executive and the Company.

 

(iii)                               Annual Equity Grants. During the Term,
Executive shall be eligible to receive annual long-term incentive grants
(commencing with awards granted during fiscal 2020), which may be paid in either
cash or equity, or both (any such grants a “Long-Term Incentive Grant”), as may
be awarded solely at the discretion of the Compensation Committee of the Board;
provided that the Compensation Committee shall be under no obligation whatsoever
to grant such discretionary Long-Term Incentive Grants.  Any Long-Term Incentive
Grants issued to Executive shall be governed by the Company’s then-applicable
long-term incentive plan(s) and any long-term incentive grant agreement(s) under
the then applicable long-term incentive plan(s) under which they are issued.

 

(d)                                 Benefits.  During the Term, Executive shall
be entitled to participate in all employee benefit plans, programs and
arrangements made available generally to the Company’s

 

3

--------------------------------------------------------------------------------



 

senior executives or to its employees on substantially the same basis that such
benefits are provided to such senior executives; provided, however, that nothing
in this Agreement shall be construed to require the Company to establish or
maintain any particular plans, programs or arrangements.

 

(e)                                  Vacations.  During the Term, Executive
shall be entitled to 20 days paid vacation per year, to be earned ratably
throughout the year starting on the Commencement Date.  Vacation days may be
carried from one year to the next in accordance with the Company vacation
policy, provided that the Executive shall not be entitled to carry forward into
the following year a balance of more than 10 vacation days.

 

5.                                      Termination of Employment.

 

(a)                                 Termination by the Company for Cause or
Termination by Executive without Good Reason, Death or Disability.  In the event
of a termination of Executive’s employment by the Company for Cause, a
termination by Executive without Good Reason, or in the event this Agreement
terminates by reason of the death or Disability of Executive, Executive shall be
entitled to any unpaid compensation accrued through the last day of Executive’s
employment, a lump sum payment in respect of all accrued but unused vacation
days at Executive’s Base Salary in effect on the date such vacation was earned,
and payment of any other amounts owing to Executive but not yet paid, less any
amounts owed by Executive to the Company.  Executive shall not be entitled to
receive any other compensation or benefits from the Company whatsoever (except
as and to the extent the continuation of certain benefits is required by law).

 

(b)                                 Termination by the Company without Cause or
by Executive for Good Reason.  If (x) Executive’s employment is terminated by
the Company other than for Cause, death or Disability (i.e., without Cause) or
(y) Executive terminates employment with Good Reason, then Executive will
receive the amounts set forth in Section 5(a) and, on the condition that the
Executive signs a separation agreement containing a separation agreement and
plenary release of claims in substantially the form attached as Exhibit C
hereto, which such plenary release becomes final, binding and irrevocable within
30 days after the Date of Termination, the Executive shall also be entitled to
receive the following from the Company:

 

(i)                                     An amount equal to the sum of (A) the
Executive’s annualized Base Salary then in effect; and (B) 100% of the annual
Target Bonus then in effect (both determined without regard to any reduction in
such Base Salary constituting Good Reason), payable in equal installments in
accordance with the Company’s regular payroll schedule, from the Date of
Termination to the date that is 12 months after the Date of Termination (the
“Severance Period”); provided, however, that each installment payable before the
plenary release becomes final, binding and irrevocable shall not be paid to the
Executive until such plenary release becomes final, binding and irrevocable (at
which time all such amounts that would have been paid but for the delay
described in this clause (i) shall be paid);

 

(ii)                                  During the Severance Period, if Executive
elects to continue Company medical benefits through the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall reimburse the
Executive for the out-of-pocket cost of continuing medical benefits, on the same
terms and conditions as such benefits are provided to active

 

4

--------------------------------------------------------------------------------



 

employees of the Company, for up to 12 months.  Company’s obligation under this
Section 5(b)(ii) shall terminate to the extent that substantially similar
coverage (determined on a benefit-by-benefit basis) is provided by a subsequent
employer;

 

(iii)                               Notwithstanding the foregoing, if Executive
engages in a material breach of any provision of this Agreement or the
Confidentiality Agreement during the Severance Period (or the period applicable
to such obligation, if shorter or longer), and such breach is not cured within
five business days after receipt from the Company of notice thereof, then the
Company’s continuing obligations under this Section 5(b) shall cease as of the
date of the breach and the Executive shall be entitled to no further payments
hereunder.

 

(c)                                  Termination in connection with a Change of
Control.  In the event of a Change of Control, if Executive’s employment is
terminated by the Company other than for Cause or by Executive for Good Reason
during the Effective Period, then Executive shall be entitled to receive the
following from the Company:

 

(i)                                     All amounts and benefits described in
Section 5(a) above;

 

(ii)                                  Within 10 days after the Date of
Termination, a lump sum cash payment equal to the Target Bonus, multiplied by
the fraction obtained by dividing the number of days Executive was employed
during the calendar year in which the Date of Termination occurs by 365;

 

(iii)                               Within 10 days after the Date of
Termination, a lump sum cash payment in an amount equal to 1.25 times the sum of
(A) Executive’s annual Base Salary then in effect, plus (B) 100% of Executive’s
Target Bonus (in each case, determined without regard to any reduction in such
Base Salary constituting Good Reason); provided, however, that if Executive’s
employment is terminated prior to the consummation of a Change of Control but
under circumstances that would cause the Change of Control Date to precede the
date that the Change of Control is consummated, such amount will be paid in
equal installments in accordance with the Company’s regular payroll schedule
over the Benefit Period (defined below), subject to all remaining installments
being paid in a lump sum on the date on which the Change of Control is
consummated;

 

(iv)                              If Executive elects to continue Company
medical benefits under COBRA, for a period of 12 months following the Date of
Termination (the “Benefit Period”), the Company shall reimburse the Executive
for the out-of-pocket cost of continuing medical benefits for such period on the
same terms and conditions as such benefits are provided to active employees of
the Company.  Company’s obligation under this Section 5(c)(iv) shall terminate
to the extent that substantially similar coverage (determined on a
benefit-by-benefit basis) are provided by a subsequent employer;

 

(v)                                 Notwithstanding any provision to the
contrary in any stock option or restricted stock agreement between the Company
and Executive, all shares of restricted stock and all options to acquire Company
stock held by Executive shall accelerate and become fully vested upon the Date
of Termination and all restrictions thereon shall be lifted, and all stock
options shall continue to be exercisable for the remainder of their stated
terms; and

 

5

--------------------------------------------------------------------------------



 

(vi)                              Notwithstanding the foregoing, if Executive
engages in a material breach of any provision of this Agreement or Executive’s
Confidentiality Agreement during the Severance Period, and such breach is not
cured within five business days after receipt from the Company of notice
thereof, then the Company’s continuing obligations under this Section 5(c) shall
cease as of the date of the breach and the Executive shall be entitled to no
further payments or benefits hereunder.

 

6.                                      Notice of Termination.

 

(a)                                 Any termination of Executive’s employment by
the Company for Cause, or by Executive for Good Reason shall be communicated by
a Notice of Termination to the other party hereto given in accordance with
Section 8.  For purposes of this Agreement, “Notice of Termination” means a
written notice which: (i) is given at least 10 days prior to the Date of
Termination (at least 30 days in the case of Notice of Termination given by
Executive for Good Reason, following the notice and cure period set forth below
in the definition of Good Reason); (ii) indicates the specific termination
provision in this Agreement relied upon; (iii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated; and (iv) specifies the employment termination date.  The failure to
set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause will not waive any right of the
party giving the Notice of Termination hereunder or preclude such party from
asserting such fact or circumstance in enforcing its rights hereunder.

 

(b)                                 A termination of employment of Executive
will not be deemed to be for Good Reason unless Executive gives the Notice of
Termination provided for herein within 30 days after Executive has actual
knowledge of the act or omission of the Company constituting such Good Reason
and Executive gives the Company a 30-day cure period to rectify or correct the
condition or event that constitutes Good Reason and Executive delivers final
Notice of Termination within 30 days of the date that Company’s failure to cure
deadline has expired, which final Notice of Termination must specify a Date of
Termination of no later than 30 days after the final Notice of Termination is
provided.

 

7.                                      Excess Parachute Excise Tax.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (including any acceleration) by the Company or any
entity which effectuates a transaction described in Section 280G(b)(2)(A)(i) of
the Code to or for the benefit of Executive (whether pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 7) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred with respect to such excise tax by Executive (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), the Company will automatically reduce such Payments to the
extent, but only to the extent, necessary so that no portion of the remaining
Payments will be subject to the Excise Tax, unless the amount of such Payments
that the Executive would retain after payment of the Excise Tax and all
applicable Federal, state and local income taxes without such reduction would
exceed the amount of such Payments that the

 

6

--------------------------------------------------------------------------------



 

Executive would retain after payment of all applicable Federal, state and local
taxes after applying such reduction.  Unless otherwise elected by the Executive
to the extent permitted under Code Section 409A, the Company shall reduce or
eliminate the Payments by first reducing or eliminating any cash severance
benefits (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of stock options
or similar awards, then by reducing or eliminating any accelerated vesting of
restricted stock or similar awards, then by reducing or eliminating any other
remaining Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A of the Code) to the extent such reduction or elimination would
accelerate or defer the timing of such payment in manner that does not comply
with Section 409A of the Code.

 

(b)                                 All determinations required to be made under
this Section 7, including the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s independent auditors or such other
certified public accounting firm reasonably acceptable to Executive as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days of the receipt of notice from Executive that there has been a Payment, or
such earlier time as is requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any determination by the
Accounting Firm shall be binding upon the Company and Executive.

 

8.                                      Notices.  All notices, requests, demands
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if delivered by hand or mailed within the continental
United States by first class certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

if to the Company:

 

Rockwell Medical, Inc.
30142 Wixom Road
Wixom, Michigan 48393
Attn: Chief Executive Officer

 

if to Executive:

 

The address on file with the records of the Company

 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

 

9.                                      Withholding.  The Company shall be
entitled to withhold from payments due hereunder any required federal, state or
local withholding or other taxes.

 

10.                               Entire Agreement.  This Agreement, together
with Exhibit A and the Confidentiality Agreement, contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior agreements, written or oral, with respect thereto.

 

7

--------------------------------------------------------------------------------



 

11.                               Arbitration.

 

(a)                                 If the parties are unable to resolve any
dispute or claim relating directly or indirectly to this Agreement or any
dispute or claim between Executive and the Company or its officers, directors,
agents, or employees (a “Dispute”), then either party may require the matter to
be settled by final and binding arbitration by sending written notice of such
election to the other party clearly marked ‘Arbitration Demand.’  Such Dispute
shall be arbitrated in accordance with the terms and conditions of this
Section 11.  Notwithstanding the foregoing, either party may apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm.

 

(b)                                 The Dispute shall be resolved by a single
arbitrator in an arbitration administered by the American Arbitration
Association in accordance with its Employment Arbitration Rules and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The decision of the arbitrator shall be final and binding
on the parties, and specific performance giving effect to the decision of the
arbitrator may be ordered by any court of competent jurisdiction.

 

(c)                                  Nothing contained herein shall operate to
prevent either party from asserting counterclaim(s) in any arbitration commenced
in accordance with this Agreement, and any such party need not comply with the
procedural provisions of this Section 11 in order to assert such
counterclaim(s).

 

(d)                                 The arbitration shall be filed with the
office of the American Arbitration Association (“AAA”) located in New York, New
York or such other AAA office as the parties may agree upon (without any
obligation to so agree).  The arbitration shall be conducted pursuant to the
Employment Arbitration Rules of AAA as in effect at the time of the arbitration
hearing, such arbitration to be completed in a 60-day period.  In addition, the
following rules and procedures shall apply to the arbitration:

 

(i)                                     The arbitrator shall have the sole
authority to decide whether or not any Dispute between the parties is arbitrable
and whether the party presenting the issues to be arbitrated has satisfied the
conditions precedent to such party’s right to commence arbitration as required
by this Section 11.

 

(ii)                                  The decision of the arbitrator, which
shall be in writing and state the findings, the facts and conclusions of law
upon which the decision is based, shall be final and binding upon the parties,
who shall forthwith comply after receipt thereof.  Judgment upon the award
rendered by the arbitrator may be entered by any competent court.  Each party
submits itself to the jurisdiction of any such court, but only for the entry and
enforcement to judgment with respect to the decision of the arbitrator
hereunder.

 

(iii)                               The arbitrator shall have the power to grant
all legal and equitable remedies (including, without limitation, specific
performance) and award compensatory and punitive damages if authorized by
applicable law.

 

8

--------------------------------------------------------------------------------



 

(iv)                              The parties shall bear their own costs in
preparing for and participating in the resolution of any Dispute pursuant to
this Section 11, and the costs of the arbitrator(s) shall be equally divided
between the parties.

 

(v)                                 Except as provided in the last sentence of
Section 11, the provisions of this Section 11 shall be a complete defense to any
suit, action or proceeding instituted in any federal, state or local court or
before any administrative tribunal with respect to any Dispute arising in
connection with this Agreement.  Any party commencing a lawsuit in violation of
this Section 11 shall pay the costs of the other party, including, without
limitation, reasonable attorney’s fees and defense costs.

 

12.                               Miscellaneous.

 

(a)                                 Governing Law.  This Agreement shall be
interpreted, construed, governed and enforced according to the laws of the State
of Delaware without regard to the application of choice-of-law rules.

 

(b)                                 Amendments.  No amendment or modification of
the terms or conditions of this Agreement shall be valid unless in writing and
signed by the parties hereto.

 

(c)                                  Severability.  If one or more provisions of
this Agreement are held to be invalid or unenforceable under applicable law,
such provisions shall be construed, if possible, so as to be enforceable under
applicable law, or such provisions shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

(d)                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the beneficiaries, heirs and
representatives of Executive (including the Beneficiary) and the successors and
assigns of the Company.  The Company shall require any successor (whether direct
or indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation, or otherwise) to all or substantially all of its
assets, by agreement in form and substance satisfactory to Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place.  Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.

 

(e)                                  Successors and Assigns.  Except as provided
in Section 12(d) in the case of the Company, or to the Beneficiary in the case
of the death of Executive, this Agreement is not assignable by any party and no
payment to be made hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or other charge.

 

(f)                                   Remedies Cumulative; No Waiver.  No remedy
conferred upon either party by this Agreement is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.  No delay or omission by either party in exercising any right,
remedy or power hereunder or existing at law or in equity shall be construed as
a waiver

 

9

--------------------------------------------------------------------------------



 

thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.

 

(g)                                  Survivorship.  Notwithstanding anything in
this Agreement to the contrary, all terms and provisions of this Agreement that
by their nature extend beyond the termination of this Agreement shall survive
such termination.

 

(h)                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute one document. 
Signatures to this Agreement may be delivered by any electronic means.

 

13.                               Section 409A of the Code.  The intent of the
parties is that payments and benefits under this Agreement comply with, or be
exempt from, Section 409A of the Code and, accordingly, to the maximum extent
permitted, this Agreement shall be construed and interpreted in accordance with
such intent.  Executive’s termination of employment (or words to similar effect)
shall not be deemed to have occurred for purposes of this Agreement unless such
termination of employment constitutes a “separation from service” within the
meaning of Code Section 409A and the regulations and other guidance promulgated
thereunder.

 

(a)                                 Notwithstanding any provision to the
contrary in this Agreement, if Executive is deemed on the date of Executive’s
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B) and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any payment or the providing of any
benefit that constitutes “non-qualified deferred compensation” pursuant to Code
Section 409A and the regulations issued thereunder and not exempt from Code
Section 409A as a short-term deferral or otherwise that is payable due to
Executive’s separation from service, to the extent required to be delayed in
compliance with Code Section 409A(a)(2)(B), such payment or benefit shall not be
made or provided to Executive prior to the earlier of (i) the expiration of the
six (6) month period measured from the date of Executive’s separation from
service, and (ii) the date of Executive’s death.  On the first day of the
seventh month following the date of Executive’s separation from service or, if
earlier, on the date of Executive’s death, all payments delayed pursuant to this
Section 13(a) shall be paid or reimbursed to Executive in a lump sum, and any
remaining payments and benefits due to Executive under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein.

 

(b)                                 To the extent any reimbursement of costs and
expenses provided for under this Agreement constitutes taxable income to
Executive for Federal income tax purposes, such reimbursements shall be made no
later than December 31 of the calendar year next following the calendar year in
which the expenses to be reimbursed are incurred.  With regard to any provision
herein that provides for reimbursement of expenses or in-kind benefits, except
as permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year. 
Any tax gross-ups provided for under this Agreement shall in no event be paid to
Executive later than the

 

10

--------------------------------------------------------------------------------



 

December 31 of the calendar year following the calendar year in which the taxes
subject to gross-up are incurred or paid by Executive.

 

(c)                                  If any amount under this Agreement is to be
paid in two or more installments, for purposes of Code Section 409A each
installment shall be treated as a separate payment.

 

14.                               Indemnification.  During Executive’s
employment, the Company shall maintain directors’ and officers’ liability
insurance in an amount and on such terms as are approved by the Board. On the
Commencement Date, the Company shall execute and deliver to Executive an
Indemnification Agreement, in the form adopted by the Board, pursuant to which
the Company agrees to indemnify Executive and advance defense costs and
expenses, on the terms and subject to the conditions set forth therein. The
rights under this Section 14 shall be in addition to Executive’s right to
indemnification under the Company’s organizational documents and applicable law.

 

15.                               Executive Acknowledgement.  Executive hereby
acknowledges that Executive has read and understands the provisions of this
Agreement, that Executive has been given the opportunity for Executive’s legal
counsel to review this Agreement, that the provisions of this Agreement are
reasonable and that Executive has received a copy of this Agreement.

 

[remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the Effective Date.

 

ROCKWELL MEDICAL, INC.

 

 

 

By:

/s/ Stuart Paul

 

Name: Stuart Paul

 

Title: Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

/s/ Angus Smith

 

Signature

 

 

12

--------------------------------------------------------------------------------



 

EXHIBIT A

 

(a)                                 “Beneficiary” means any individual, trust or
other entity named by Executive to receive the payments and benefits payable
hereunder in the event of the death of Executive.  Executive may designate a
Beneficiary to receive such payments and benefits by completing a form provided
by the Company and delivering it to the General Counsel or Secretary of the
Company.  Executive may change his designated Beneficiary at any time (without
the consent of any prior Beneficiary) by completing and delivering to the
Company a new beneficiary designation form.  If a Beneficiary has not been
designated by Executive, or if no designated Beneficiary survives Executive,
then the payment and benefits provided under this Agreement, if any, will be
paid to Executive’s estate, which shall be deemed to be Executive’s Beneficiary.

 

(b)                                 “Cause” means: (i) Executive’s material
breach of this Agreement or any other material policy of the Company, in each
instance only after a written demand to cure such breach is delivered to
Executive setting forth in reasonable detail the circumstances of such breach
and Executive fails to cure such breach (if it can be cured) within the thirty
(30) day period following his receipt of such written notice; (ii) Executive’s
continued willful neglect of Executive’s duties with the Company or willful
failure to comply with an express lawful written directive relating to
Executive’s duties (other than as a result of Executive’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Executive, which specifically identifies the manner in which the
Company believes that Executive has neglected his duties or failed to comply
with a lawful directive and Executive fails to comply with such written demand
within the thirty (30) day period following its receipt; (iii) any material act
of dishonesty, or any act of misappropriation, embezzlement, fraud or similar
conduct involving the Company or any of its affiliates; (iv) the conviction of
or the plea of nolo contendere or the equivalent by Executive of a felony or
other crime involving moral turpitude; or (v) Executive’s engagement in illegal
conduct or gross misconduct which is materially and demonstrably injurious to
the Company.  No act or failure to act by Executive shall be considered
“willful” unless it is done or omitted to be done by Executive in bad faith and
without reasonable belief that he was acting in the best interests of the
Company.

 

(c)                                  “Change of Control” means the occurrence of
any one of the following events:

 

(i)                                     any “person” (as defined in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, an underwriter temporarily holding
securities pursuant to an offering of such securities or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, directly or
indirectly (x) acquires “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) of securities representing more than 50% of the combined
voting power of the Company’s then outstanding securities or; (y) acquires
within a 12 consecutive month period “beneficial ownership” (as defined in
Rule 13d-3 under the Exchange Act) of securities representing 50% of the
combined voting power of the Company’s then outstanding securities;

 

13

--------------------------------------------------------------------------------



 

(ii)                                  persons who comprise a majority of the
Board are replaced during any 12 consecutive month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of such appointment or election;

 

(iii)                               the consummation of a reorganization,
merger, statutory share exchange, consolidation or similar corporate transaction
(each, a “Business Combination”) other than a Business Combination in which all
or substantially all of the individuals and entities who were the beneficial
owners of the Company’s voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of the
combined voting power of the voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or

 

(iv)                              any “person” (as defined in Sections 13(d) and
14(d) of the Exchange Act) acquires all or substantially all of the assets of
the Company within any 12 consecutive month period.

 

Notwithstanding the foregoing, none of the foregoing events shall constitute a
Change of Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(v), a change in the effective control of the Company
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) or a change
in ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii).

 

(d)                                 “Change of Control Date” means any date
after the date hereof on which a Change of Control occurs; provided, however,
that if a Change of Control occurs and if Executive’s employment with the
Company is terminated or an event constituting Good Reason (as defined below)
occurs prior to the Change of Control, and if it is reasonably demonstrated by
Executive that such termination or event: (i) was at the request of a third
party who has taken steps reasonably calculated to effect the Change of Control,
or (ii) otherwise arose in connection with or in anticipation of the Change of
Control then, for all purposes of this Agreement, the Change of Control Date
shall mean the date immediately prior to the date of such termination or event.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.

 

(f)                                   “Date of Termination” means the date
specified in a Notice of Termination pursuant to Section 6 hereof, or
Executive’s last date as an active employee of the Company before a termination
of employment due to death, Disability or other reason, as the case may be.

 

(g)                                  “Disability” means a mental or physical
condition that renders Executive substantially incapable of performing his
duties and obligations under this Agreement, after

 

14

--------------------------------------------------------------------------------



 

taking into account provisions for reasonable accommodation, as determined by a
medical doctor (such doctor to be mutually determined in good faith by the
parties) for three or more consecutive months or for a total of six months
during any 12 consecutive months; provided, that during such period the Company
shall give Executive at least 30 days’ written notice that it considers the time
period for disability to be running.

 

(h)           “Effective Period” means the period beginning on the Change of
Control Date and ending 18 months after the date of the related Change of
Control.

 

(i)            “Good Reason” means, subject to the notice and cure provisions
set forth in Section 6(b), and unless Executive has consented in writing
thereto, the occurrence of any of the following: (i) the assignment to Executive
of any duties materially inconsistent with Executive’s position under this
Agreement, including any material change in status, title, authority, duties or
responsibilities, or other action which results in a material diminution in
Executive’s duties or responsibilities; (ii) a reduction in Executive’s Base
Salary by the Company of more than 5%, unless such reduction is made
proportionately in connection with broader salary reductions among all of the
Company’s executive officers; (iii) the relocation of Executive’s principal work
location of more than 50 miles; or (iv) the failure of the Company to comply
with the provisions of Section 4 in any material respect.

 

15

--------------------------------------------------------------------------------



 

EXHIBIT B

 

EMPLOYEE CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS, NON-INTERFERENCE AND
NON-COMPETITION AGREEMENT

 

The following is an agreement (“Agreement”) is made as of November [·], 2018
between Rockwell Medical, Inc., a Michigan corporation (the “Company”), and any
successor in interest, and me, Angus Smith, and this Agreement is a material
part of the consideration for my Employment Agreement with the Company:

 

1.     Job Title and Responsibility.  I understand that my job title with the
Company will be Chief Financial Officer.  My job duties and responsibilities
will be those set forth in my Employment Agreement with the Company.

 

2.     Consideration.  I understand that the consideration to me for entering
into this Agreement is my Employment Agreement with the Company, and I agree
that this consideration is fully adequate to support this Agreement.

 

3.     Proprietary Information.  I acknowledge that the Company is engaged in a
continuous program of research, development and production.  I also acknowledge
that the Company possesses or has rights to secret, private, confidential
information and processes (including processes and information developed by me
during my employment by the Company) which are valuable, special and unique
assets of the Company and which have commercial value in the Company’s business
(“Proprietary Information”).  Proprietary Information includes, but is not
limited to, information and details regarding the Company’s business, trade or
business secrets, inventions, intellectual property, systems, policies, records,
reports, manuals, documentation, models, data and data bases, products,
processes, operating systems, manufacturing techniques, research and development
techniques and processes, devices, methods, formulas, compositions, compounds,
projects, developments, plans, research, financial data, personnel data,
internal business information, strategic and staffing plans and practices,
business, marketing, promotional or sales plans, practices or programs, training
practices and programs, costs, rates and pricing structures and business
methods, computer programs and software, customer and supplier identities,
information and lists, confidential information regarding customers and
suppliers, and contacts at or knowledge of Company suppliers and customers or of
prospective or potential customers and suppliers of the Company.

 

4.     Obligation of Confidentiality.  I understand and agree that my employment
creates a relationship of confidence and trust between the Company and me with
respect to (i) all Proprietary Information, and (ii) the confidential
information of others with which the Company has a business relationship.  At
all times, both during my employment by the Company and after the termination of
my employment (whether voluntary or involuntary), I will keep in confidence and
trust all such information, and I will not use, reveal, communicate, or disclose
any such Proprietary Information or confidential information to anyone or any
entity, without the written consent of the Company, unless I am ordered to make
disclosure by a court of competent jurisdiction.  Notwithstanding any other
provision in this Agreement or any other agreement, if I make a confidential
disclosure of a Company trade secret to a government agency, government official
or an attorney for the purpose of reporting or investigating a suspected
violation of law,

 

16

--------------------------------------------------------------------------------



 

or in a court filing under seal, I will not be held liable under this Agreement
or any other agreement, or under any federal or state trade secret law for such
a disclosure.  Moreover, nothing in this Agreement or any other agreement shall
prevent me from making a confidential disclosure of any other Proprietary
Information to a government official, to an attorney as necessary to obtain
legal advice or in a court filing under seal or otherwise as required by law.  
By signing this Agreement, I agree to waive my right to recover individual
relief based on any claims asserted in such a complaint or charge; provided,
however, that nothing in this Agreement limits my right to receive an award for
information he provides to any government agencies that are authorized to
provide monetary or other awards to eligible individuals who come forward with
information that leads to an agency enforcement action.

 

5.     Ownership, Disclosure and Assignment of Proprietary Information and
Inventions.  In addition, I hereby agree as follows:

 

(a)     Ownership and Assignment.  All Proprietary Information is, and shall be,
the sole and exclusive property of the Company and its successors and assigns,
and the Company and its successors and assigns shall be the sole and exclusive
owner of all Proprietary Information, including, but not limited to, trade
secrets, inventions, patents, trademarks, copyrights, and all other rights in
connection with such Proprietary Information.  I agree that I have no rights in
Proprietary Information.  I hereby assign, and shall assign, to the Company and
its successors and assigns any and all rights, title and interest I may have or
acquire in Proprietary Information.  Any copyrightable work prepared in whole or
in part by me in the course of my employment shall be deemed “a work made for
hire” under applicable copyright laws, and the Company and its successors and
assigns shall own all of the rights in any copyright.

 

(b)     Return of Materials and Property.  All documents, records, apparatus,
equipment, databases, data and information, whether stored in physical form or
by electronic means, and all electronic, computer, intellectual, and physical
property (“Materials and Property”), whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with employment, shall be and remain the sole and exclusive property
of the Company.  I shall return to the Company all Materials and Property as and
when requested by the Company.  Even if the Company does not so request, I shall
return all Materials and Property upon termination of employment by me or by the
Company for any reason, and I will not take with me any Materials and Property,
or any reproduction thereof, upon such termination.

 

(c)     Notification.  During the term of my employment and for one (1) year
thereafter, I will promptly disclose to the Company, or any persons designated
by it, all improvements, inventions, intellectual property, works of authorship,
formulas, ideas, processes, techniques, discoveries, developments, designs,
devices, innovations, know-how and data, and creative works in which copyright
and/or unregistered design rights will subsist in various media (collectively,
“Inventions”), whether or not such Inventions are patentable, which I make or
conceive, contribute to, reduce to practice, or learn, either alone or jointly
with others, during the term of my employment.

 

(d)     Ownership of Inventions.  I agree and acknowledge that all Inventions
which I make, conceive, develop, or reduce to practice (in whole or in part,
either alone or jointly with others) at any time during my employment by the
Company, and (i) which were created using

 

17

--------------------------------------------------------------------------------



 

the equipment, supplies, facilities or trade secret information of the Company;
or (ii) which were developed during the hours for which I was compensated by the
Company; or (iii) which relate, at the time of conception, creation, development
or reduction to practice, to the business of the Company or to its actual or
demonstrably anticipated research and development; or (iv) which result from any
work performed by me for the Company, shall be the sole and exclusive property
of the Company and its successors and assigns (and to the fullest extent
permitted by law shall be deemed works made for hire), and the Company and its
successors and assigns shall be the sole and exclusive owner of all Inventions,
patents, copyrights and all other rights in connection therewith.  I hereby
assign to the Company any and all rights I may have or acquire in such
Inventions.  I agree that any such Invention required to be disclosed under
paragraph (c), above, within one (1) year after the termination of my employment
shall be presumed to have been conceived or made during my employment with the
Company and will be assigned to the Company unless and until I prove and
establish to the contrary.

 

(e)     Assistance and Cooperation.  With respect to Inventions described in
paragraph (d), above, I will assist the Company in every proper way (but at the
Company’s expense) to obtain, and from time to time enforce, patents, copyrights
or other rights on these Inventions in any and all countries, and will execute
all documents reasonably necessary or appropriate for this purpose.  This
obligation shall survive the termination of my employment.  In the event that
the Company is unable for any reason whatsoever to secure my signature to any
document reasonably necessary or appropriate for any of the foregoing purposes
(including renewals, extensions, continuations, divisions or continuations in
part), I hereby irrevocably designate and appoint the Company, and its duly
authorized officers and agents, as my agents and attorneys-in-fact to act for
and in my behalf and instead of me, but only for the purpose of executing and
filing any such document and doing all other lawfully permitted acts to
accomplish the foregoing purposes with the same legal force and effect as if
executed by me.

 

(f)     Exempt Inventions.  I understand that this Agreement does not require
assignment of an Invention for which no equipment, supplies, facilities,
resources, or trade secret information of the Company was used and which was
developed entirely by me on my own time, unless the invention relates
(i) directly to the business of the Company or (ii) to the Company’s actual or
demonstrably anticipated research or development.  However, I will disclose to
the Company any Inventions I claim are exempt, as required by paragraph
(c) above, in order to permit the Company to determine such issues as may
arise.  Such disclosure shall be received in confidence by the Company.

 

6.     Prior Inventions.  As a matter of record, I attach hereto as Exhibit I a
complete list of all inventions or improvements relevant to the subject matter
of my employment by the Company which have been made or conceived or first
reduced to practice by me, alone or jointly with others, prior to my employment
with the Company, that I desire to remove from the operation of this Agreement,
and I covenant that such list is complete.  If no such list is attached to this
Agreement, I represent that I have no such inventions and improvements at the
time of my signing this Agreement.

 

7.     Other Business Activities.  So that the Company may be aware of the
extent of any other demands upon my time and attention, I will disclose to the
Company (such disclosure to be held in confidence by the Company) the nature and
scope of any other business activity in which

 

18

--------------------------------------------------------------------------------



 

I am or become engaged during the term of my employment.  During the term of my
employment, I will not engage in any business activity or employment which is in
competition with, or is related to, the Company’s business or its actual or
demonstrably anticipated research and development, or that will affect in any
manner my ability to perform fully all of my duties and responsibilities for the
Company.

 

8.     Non-Interference and Non-Solicitation of Employees, Customers and Others.

 

(a)     During my employment with the Company and for twelve (12) months after
the termination of my employment (whether the termination is by me or the
Company, the “Restricted Period”), I will not, and will not attempt to directly
or indirectly do any one or more of the following:  (i) induce, encourage or
solicit any employee, consultant, or independent contractor of the Company to
leave the Company for any reason, unless specifically requested to take such
action in writing by the Company; or (ii) employ, retain, or engage any
employee, consultant, or independent contractor of the Company.  For purposes of
this Section 8(a), the terms “employee”, “consultant” and “independent
contractor” shall include those who served in such capacities during within
twelve (12) months preceding the date of the termination of my employment.

 

(b)     During the Restricted Period, I will not, and will not attempt to,
directly or indirectly, solicit, divert, disrupt, interfere with or take away
any Company customer, supplier, agent, vendor, distributor, representative, or
other contracting party with the Company that had such a relationship with the
Company during my employment with the Company to a business that is a Competitor
of the Company.  For purposes of this Agreement, the term “Competitor” shall
include any company or other entity engaged in developing or commercializing any
one or more of the following:  (i) drug products, drug therapies and
concentrates/dialysates that target end-stage renal disease and chronic kidney
disease resulting in the treatment of iron deficiency, secondary
hyperparathyroidism and hemodialysis or (ii) any product or process developed
and commercialized, or under development in whole or in part, by the Company
during my employment.

 

(c)     During the Restricted Period, I will not, and will not attempt to,
directly or indirectly induce any customer, supplier, agent, vendor,
distributor, representative, or other contracting party with the Company that
had such a relationship with the Company during my employment with the Company,
to reduce its patronage of the Company or to terminate any written or oral
agreement or understanding, or any other business relationship with the Company.

 

9.     Non-Competition During and After Employment.  During the Restricted
Period, I will not directly or indirectly, without the prior written consent of
the Company, maintain a relationship with a Competitor including as an employee,
employer, consultant, agent, lender, investor, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity.  I understand and agree that the restrictions in this paragraph are
necessary and reasonable to protect the legitimate business interests of the
Company.

 

10.  Obligations to Former Employers.  I represent that my execution of this
Agreement, my employment with the Company, and my performance of my duties and
proposed duties to the Company will not violate any obligations or agreements I
have, or may have, with any former

 

19

--------------------------------------------------------------------------------



 

employer or any other third party, including any obligations and agreements
requiring me not to compete or to keep confidential any proprietary or
confidential information.  I have not entered into, and I will not enter into,
any agreement which conflicts with this Agreement or that would, if performed by
me, cause me to breach this Agreement.  I further represent that I have no
knowledge of any pending or threatened litigation to which the Company may
become a party by virtue of my association with the Company.  I further agree to
immediately inform the Company of any such pending or threatened litigation
should it come to my attention during the course of my employment.  I also
represent that I have provided to the Company for its inspection before I signed
this Agreement all confidentiality, non-compete, non-solicitation, and all other
employment-related agreements and obligations to which I am party to which I am
bound.

 

11.  Confidential Information of, and Agreements with, Former Employers.  In the
course of performing my duties to the Company, I will not utilize any trade
secrets, proprietary or confidential information of or regarding any former
employer or business affiliate, nor violate any written or oral, express or
implied agreement with any former employer or other third party.

 

12.  United States Government Obligations.  I acknowledge that the Company from
time to time may have agreements with other persons or with the United States
Government, or agencies thereof, which impose obligations or restrictions on the
Company regarding inventions made during the course of work under such
agreements or regarding the confidential nature of such work.  I agree to be
bound by all such obligations and restrictions which are made known to me and to
take all action necessary to discharge the obligations of the Company under such
agreements.

 

13.  Remedies.  I acknowledge that my failure to comply with, or my breach of,
any of the terms and conditions of this Agreement shall irreparably harm the
Company, and that money damages would not adequately compensate the Company for
this harm.  Accordingly, I acknowledge that in the event of a threatened or
actual breach by me of any provision of this Agreement, in addition to any other
remedies the Company may have at law, the Company shall be entitled to equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy then available,
without requiring the Company to post any bond.  I agree that nothing herein
contained shall be construed as prohibiting the Company from pursuing any other
remedies available to it for such threatened or actual breach, including money
damages, and I agree that the Company shall be entitled to recover from me any
attorney’s fees it incurs in enforcing the terms of this Agreement.

 

14.  Not an Employment Agreement.  I acknowledge and agree that this Agreement
is not a contract of employment for any specific period of time.

 

15.  Miscellaneous.

 

(a)     Reformation and Severability.  If any provision of this Agreement is
held to be invalid or unenforceable under applicable law, such provision shall
be reformed and/or construed, if possible, to be enforceable under applicable
law; otherwise, such provision shall be excluded from this Agreement and the
balance of the Agreement shall remain fully enforceable and valid in accordance
with its terms.

 

20

--------------------------------------------------------------------------------



 

(b)     No Waiver.  No delay or omission by the Company in exercising any right
hereunder will operate as a waiver of that or any other right.  A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(c)     Reassignment.  I expressly consent to be bound by the provisions of this
Agreement for the benefit of the Company or any subsidiary or affiliate thereof
to whose employment I may be transferred, without the necessity that this
Agreement be reassigned at the time of such transfer.

 

(d)     Applicable Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (but not the law or principles
of conflict of laws).  The parties submit to the exclusive jurisdiction of the
state or federal courts of Delaware for all disputes arising out of or relating
to this Agreement, and hereby waive, and agree not to assert, in any action,
suit, or proceeding between the parties arising out of or relating to this
Agreement that the action, suit, or proceeding may not be brought or is not
maintainable in such courts, that this Agreement may not be enforced by such
courts, that the action, suit, or proceeding is brought in an inconvenient
forum, that the venue of the action, suit, or proceeding is improper, or that
the action, suit, or proceeding, if brought in Delaware state court, may be
removed to federal courts.

 

(e)     Effective Date.  This Agreement shall be effective as of the date of my
Employment Agreement with the Company, shall be binding upon me, my heirs,
executors, assigns and administrators, and shall inure to the benefit of the
Company and its successors and assigns.

 

(f)     Entire Agreement.  This Agreement, together with my Employment Agreement
with the Company, contains the entire agreement of the parties relating to the
subject matter herein, and may not be waived, changed, extended or discharged
except by an agreement in writing signed by both parties.

 

(g)     Acknowledgement.  I acknowledge and agree that I have fully read and
that I understand all of the terms and provisions of this Agreement, that I have
had the opportunity to consult with an attorney and to discuss this Agreement
with an attorney, that I have had any questions regarding the effect of this
Agreement or the meaning of its terms answered to my satisfaction, and,
intending to be legally bound hereby, I freely and voluntarily sign this
Agreement.

 

ROCKWELL MEDICAL, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

 

21

--------------------------------------------------------------------------------



 

EXECUTIVE

 

 

 

Signature

 

 

22

--------------------------------------------------------------------------------



 

EXHIBIT I

 

1.             The following is a complete list of all inventions or
improvements (“Intellectual Property”) relevant to my employment by Rockwell
Medical, Inc.  (the “Company”) that have been made or conceived or first reduced
to practice by me, alone or jointly with others, prior to my employment by the
Company that I desire to remove from the operation of the Employee
Confidentiality, Assignment of Inventions, Non-Interference and Non-Competition
Agreement between me and the Company (the “Employee Agreement”).

 

oNo Intellectual Property.

 

oAny and all Intellectual Property regarding:

 

oAdditional sheets attached.

 

2.             I propose to bring to my employment the following materials and
documents of a former employer or materials and documents created by me and/or
others during any previous employment (“Materials”):

 

oNo Materials.

 

oMaterials:

 

oAdditional sheets attached.

 

3.             I acknowledge and agree that the Materials set forth above are
being provided by me in accordance with the representations set forth in
Section 6 of the Employee Agreement between me and the Company.

 

 

 

Signature

 

 

 

 

 

Print Name

 

 

23

--------------------------------------------------------------------------------



 

EXHIBIT C

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is made between Rockwell
Medical, Inc., a Michigan corporation (the “Company”), and [         ]
(“Executive”, and together with the Company, the “Parties,” and each a
“Party”).  Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Employment Agreement, dated as of [        ], 2018, by
and between the Company and Executive (the “Employment Agreement”).

 

1.                                      Executive’s employment ended, effective
[           , 20  ] (the “Separation Date”).  Effective as of the Separation
Date, Executive automatically resigned from any appointed or elected positions
with any Released Party (as defined below), and Executive will cooperate with
the Company to effectuate such resignations.  The Company has provided Executive
his accrued base salary through the Separation Date, and Executive is not owed
any additional amount from any Released Party except as set forth herein.

 

2.                                      Provided this Agreement has become
effective, that Executive’s representations set forth herein are accurate, and
that Executive continues to abide by his obligations to the Company, the Company
will provide Executive with the severance amounts and benefits set forth in
Section 5(b) of the Employment Agreement (collectively, the “Severance
Benefits”) in accordance with the terms of the Employment Agreement.

 

3.                                      Executive, on behalf of himself, his
heirs, successors, assigns, and any individual or entity that could assert a
claim through him or on his behalf, fully and forever releases, acquits and
discharges the “Released Parties” (defined as the Company, all of its past and
present affiliates, parent companies, subsidiaries, investors, predecessors,
successors, assigns, and related companies and entities, and all of their past
and present shareholders, members, managers, partners, directors, officers,
supervisors, trustees, employees, attorneys, persons and agents and all other
persons and entities acting in connection with any of them) from and for all
manner of claims, allegations, suits, charges, administrative actions,
litigation and/or causes of action of any type, based upon any fact or set of
facts, known or unknown, existing from the beginning of time through the date
this Agreement is signed by him (the “Released Claim(s)”).  Without limitation
and for illustration purposes only, the Released Claims include claims for or
relating to:  monetary damages and relief and/or recovery of every type;
wrongful discharge; breach of express or implied contract, including regarding
the Employment Agreement; any severance policy or plan; any incentive equity
plan, policy or agreement; attorneys’ fees and costs; retaliation,
discrimination and/or harassment related to any protected characteristic or
activity; Title VII of the Civil Rights Act, the Age Discrimination in
Employment (“ADEA”), the Older Workers Benefit Protection Act, the Americans
with Disabilities Act, and the Employee Retirement Income Security Act; and all
other federal, state, common or local statutes, ordinances and laws. 
Notwithstanding the foregoing, Executive is not prohibited from making or
asserting: (i) Executive’s rights under this Agreement and any claims arising
from the breach of this Agreement by the Company, including any claim for breach
of Company’s obligation to make the payments described in Section 2 above; and
(ii) Executive’s rights, if any, to indemnity pursuant to the Company’s
articles, bylaws, or any indemnification agreement between the

 

24

--------------------------------------------------------------------------------



 

Company and Executive and/or to the protections of any director’ and officers’
liability policies of the Company.

 

4.                                      The Parties intend that the general
release by Executive will be construed as broadly as possible.  Executive agrees
not to commence or pursue any legal action regarding any Released Claims,
provided that this Agreement does not limit his right, where applicable, to file
or participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Executive agrees that if
such an administrative claim is made, he shall not be entitled to recovery of
individual monetary relief or other individual remedies, provided that nothing
in this Agreement limits his right to participate in the Securities and Exchange
Commission’s (“SEC”) whistleblower program and receive a whistleblower’s award
thereunder.  The Parties further acknowledge that the Company and its affiliates
are not releasing any claims against Executive or any other individual, and all
rights as to such claims are reserved.

 

5.                                      Executive represents and warrants that:
(a) he has returned all Company property, information and files in his
possession, without retaining copies of same; (b) he has complied with the
Employee Confidentiality, Assignment of Inventions, Non-Interference and
Non-Competition Agreement between Executive and the Company dated as of
[         ]   , 2018 (the “Restrictive Covenant Agreement”); and (c) he has not
assigned any Released Claims.

 

6.                                      Executive will cooperate with the
Company in providing information with respect to all reports required to be
filed by the Company with the SEC as they relate to required information with
respect to him.  Executive acknowledges and agrees that the Company may be
required to file a copy of this Agreement with the SEC.

 

7.                                      Executive acknowledges that he remains
bound by, and will strictly comply with, his post-employment obligations to the
Company, including but not limited to those set forth in the Employment
Agreement and the Restrictive Covenant Agreement.

 

8.                                      Executive acknowledges and agrees that,
pursuant to the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (“Section 954”), certain payments received by
Executive may be subject to “clawback” in the event the Company is required to
prepare an accounting restatement of its applicable financial statements due to
the Company’s material noncompliance with applicable financial reporting
requirements.  Executive agrees to promptly return to the Company the amount of
any compensation paid to him that is required to be forfeited in accordance with
Section 954.

 

9.                                      Executive acknowledges that the
Company’s promises set forth throughout this Agreement would not be provided
unless Executive executed this Agreement and are each separate and adequate
consideration for this Agreement, including Executive’s release of claims.

 

10.                               To the fullest extent permitted by law, and
except as to statements made in legal, administrative or arbitral proceedings in
disputes between Executive and the Company and truthful testimony, Executive
agrees that he will not defame, disparage or otherwise speak of the Released
Parties and/or their products or services in a false or misleading manner,
including but not limited to through any media, social media, Facebook, Twitter
or similar mechanism.

 

25

--------------------------------------------------------------------------------



 

11.                               To the fullest extent permitted by law and at
the sole expense of the Company, Executive agrees to reasonably cooperate with
the Released Parties in any internal investigation, any administrative,
regulatory or judicial proceeding or any dispute with a third party. 
Executive’s cooperation may include being available to the Company upon
reasonable notice and subject to Executive’s personal and professional
commitments, for interviews and factual investigations, appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, and turning over to the Company all relevant documents
which are or may come into Executive’s possession.  If Executive is served with
a subpoena or is required by court order or otherwise to testify or produce
documents in any type of proceeding involving any Released Party, he must advise
the Company within 10 days of same and reasonably cooperate with the Company in
objecting to such request and/or seeking confidentiality protections.

 

12.                               This Agreement does not constitute an
admission by the Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on
Executive, and the Company specifically denies any such wrongdoing or violation.

 

13.                               In addition to any other legal and/or
equitable remedies, if Executive materially breaches this Agreement, the
Employment Agreement, the Restrictive Covenant Agreement, or any other
contractual or legal obligation Executive owes to the Company, then the Company
may cease paying and/or providing the Severance Benefits and Executive will be
required to repay and/or forfeit any Severance Benefits received through the
date of such breach or discovery of the inaccuracy of his representations,
provided that Executive may retain $1,000 of such payments.  The exercise of
such remedies will not affect the validity of the release and other obligations
of Executive as set forth in this Agreement or otherwise, nor will it limit the
other legal and/or equitable remedies otherwise available to any Released Party.

 

14.                               This Agreement and the rights and obligations
of the parties hereunder will be governed by, and construed and enforced in
accordance with, the laws of the state of Delaware, excluding any such laws that
direct the application of the laws of any other jurisdiction.  The Released
Parties are intended third party beneficiaries of Executive’s obligations under
this Agreement.  In any action in which a Released Party prevails (in whole or
in part) in enforcing this Agreement, in addition to available legal and
equitable damages, it will be entitled to recover from Executive its reasonable
attorneys’ fees and costs associated with such action.

 

15.                               This Agreement will be enforceable to the
fullest extent permitted by law.  If any provision is held to be unenforceable,
then such provision will be construed or revised in a manner so as to permit its
enforceability to the fullest extent permitted by applicable law.  If such
provision cannot be reformed in that manner, such provision will be deemed to be
severed from this Agreement, but every other provision of this Agreement will
remain in full force and effect.

 

16.                               This Agreement may not be amended, modified,
waived or terminated except in a writing signed by Executive and the Company’s
signatory to this Agreement or his successor.  Further, the waiver by a party of
a breach of any provision of this Agreement by the other will not operate or be
construed as a waiver of any subsequent breach of the same or other provision of
this Agreement.

 

26

--------------------------------------------------------------------------------



 

17.                               Except as otherwise provided herein, this
Agreement will be binding upon and inure to the benefit of the parties’
respective successors, permitted assigns and transferees, personal
representatives, heirs and estates, as the case may be; provided, however, that
Executive’s rights and obligations under this Agreement may not be assigned
without the prior written consent of the Company.

 

18.                               Executive has had 21 calendar days to review
and sign this Agreement and is advised to consult with an attorney of his choice
before signing this Agreement, which includes a release of potential claims
under the ADEA.  Executive understands that he may use as much of this 21-day
period as he wishes prior to signing.  Changes to the Agreement, whether
material or immaterial, will not restart the review period.  Executive may
expressly and voluntarily waive any part or all of the 21-day review period by
signing and returning this Agreement prior to the expiration of the review
period.  Executive has the right to revoke his release of any and all ADEA
claims by informing the Company of such revocation within seven calendar days
following his execution of this Agreement (the “Revocation Period”); for the
avoidance of doubt, no claims other than those arising under ADEA may be revoked
during the Revocation Period.  Any such revocation must be in writing and
delivered to the Company in care of its signatory to this Agreement or his
successor.  This Agreement will become effective upon execution by Executive
with respect to all claims other than those arising under ADEA, and will only
become effective with respect to the release of ADEA claims if the Revocation
Period has expired without any revocation having been delivered in writing to
the Company within the Revocation Period.  In the event that Executive revokes
this Agreement with respect to ADEA claims, the Company shall make a single
payment of $1,000, at which point Executive will be entitled to no further
payments or severance benefits hereunder or under the Employment Agreement. Upon
the expiration of the Revocation Period without the revocation of the ADEA
claims, this Agreement shall be deemed to have become “final, binding and
irrevocable,” as set forth in Section 5(b) of the Employment Agreement.

 

19.                               This Agreement reflects the entire agreement
of the parties relative to the subject matter hereof, and supersedes all prior,
contemporaneous, oral or written understandings, agreements, statements,
representations or promises regarding the subject matter hereof, provided that
this Agreement does not supersede or modify the Employment Agreement, the
Restrictive Covenant Agreement and those agreements pertaining to Executive’s
equity holdings.

 

20.                               This Agreement may be signed in counterparts,
and when this Agreement has been signed by all parties, each counterpart shall
constitute an original, notwithstanding that fewer than all of the parties’
signatures appear on any one counterpart.  An electronic signature transmitted
by facsimile or other electronic means shall be deemed to be an original.

 

[Signature Page Follows]

 

27

--------------------------------------------------------------------------------



 

The parties hereto confirm their agreement by the signatures shown below.

 

Rockwell Medical, Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[              ]

 

 

28

--------------------------------------------------------------------------------